389 U.S. 428 (1967)
MOSES ET AL.
v.
WASHINGTON ET AL.
No. 246.
Supreme Court of United States.
Decided December 18, 1967.
APPEAL FROM THE SUPREME COURT OF WASHINGTON.
L. Frederick Paul and Frederick W. Post for appellants.
James E. Kennedy and J. L. Coniff, Special Assistant Attorneys General of Washington, for appellees.
Solicitor General Griswold for the United States, as amicus curiae.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.
MR. JUSTICE MARSHALL took no part in the consideration or decision of this case.